         Case 2:20-cr-00065-MJH Document 8-1 Filed 04/21/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                       )
                                                 ) Criminal No. 20-65
                       Plaintiff,                )
                                                 )
        v.                                       )
                                                 )
 JOSHUA D. SPRINGER,                             )
                                                 )
                       Defendant..               )
                                                 )
                                                 )

                                            ORDER

       And now, this ____________ day of April, 2020, upon consideration of the Motion To

Schedule this Case for Preparation of a Pre-Plea Presentence Investigation Report and to Schedule

a Waiver of Indictment, Entry of Plea and a Sentencing Hearing filed by Defendant, Joshua D.

Springer, IT IS HEREBY ORDERED THAT said motion is GRANTED.                    IT IS FURTHER

ORDERED THAT:



   1. The United States Probation Office shall forthwith begin preparation of a Presentence
      Investigation Report for the above defendant and case.

   2. The Waiver of Indictment and Entry of Guilty Plea for the above defendant and case is
      scheduled for ____________________________________________.

   3. Absent further order of court, the Presentence Investigation Report shall be delivered to
      defense counsel, Martin A. Dietz, Esquire, and the Assistant United States Attorney, Lee
      Karl, Esquire, upon the later of the entry of Change of Plea or upon the completion of the
      Presentence Investigation Report.

   4. Sentencing Hearing for the above Defendant and case is scheduled for
      __________________________________.

   5. The extension of time caused by this motion and Order through the sentencing date, April
      21, 2020 through ________________________ is deemed excludable under the Speedy
 Case 2:20-cr-00065-MJH Document 8-1 Filed 04/21/20 Page 2 of 2



Trial Act 18 U.S.C. § 3161 et seq. Specifically, the court finds that the ends of justice
served by granting this Motion outweigh the best interest of the public and the defendant
to a speedy trial, 18 U.S.C. § 3161 (h)(7)(A), since, for the reasons stated in the
defendant’s motion, the failure to grant such continuance would unreasonably deny
counsel for the defendant reasonable time necessary for effective preparation, taking into
account the exercise of due diligence. 18 U.S.C. § 3161 (h)(7)(B)(iv).




                                     ___________________________
                                     MARILYN J. HORAN
                                     UNITED STATES DISTRICT JUDGE




                                         2
